NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 21a0202n.06

                                               No. 20–3306

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                                FILED
                                                                                          Apr 20, 2021
                                                           )                         DEBORAH S. HUNT, Clerk
    UNITED STATES OF AMERICA,
                                                           )
         Plaintiff – Appellee,                             )
                                                                   ON APPEAL FROM THE UNITED
                                                           )
                  v.                                               STATES DISTRICT COURT FOR
                                                           )
                                                                   THE NORTHERN DISTRICT OF
                                                           )
    JAMES D. THOMAS,                                               OHIO
                                                           )
         Defendant – Appellant.                            )
                                                           )


BEFORE: GIBBONS, WHITE, and THAPAR, Circuit Judges.

        HELENE N. WHITE, Circuit Judge. Appellant James D. Thomas entered conditional

pleas of guilty to multiple charges after his motions to suppress evidence seized from his home

and the barber shop where he worked1 were denied. He appeals, arguing that the affidavit

submitted in support of the search warrant for his home contained false information, and that both

affidavits failed to establish probable cause. We AFFIRM.

                                                      I.

         On July 26, 2018, the Summit County Court of Common Pleas signed a search warrant

for Thomas’s primary residence located at 509 Patterson Avenue in Akron, Ohio. The application

for the warrant included an affidavit signed by Task Force Officer Jimmy Fields, of the Summit

County Sheriff’s Office. The affidavit contained substantial information establishing that Sondra

McQuillen was a distributor of methamphetamine in Pennsylvania, as well as evidence linking her


1
 It is unclear from the record whether Thomas owned the barber shop or simply worked there. The distinction is
unimportant to our analysis.
No. 20-3306, United States v. Thomas


with Thomas. The affidavit explained that pen registers placed on McQuillen’s phone revealed

that she took trips from Clearfield County, Pennsylvania, to Akron, Ohio, (approximately six hours

roundtrip by car) on a weekly or bi-weekly basis, and that she had done so at least twenty-two

times. On July 1-2, 2018, McQuillen was in contact with an individual named Ronnie Sue

Hummel, and their intercepted communications suggested that McQuillen was collecting money

from Hummel before making a “trip.” On July 3, 2018, McQuillen texted a cell phone used by

Thomas, stating “be there in 10 [minutes]” to which Thomas replied “cool.” GPS data from

McQuillen’s phone showed that in this same time frame McQuillen was in the Akron area for a

short amount of time before returning to Pennsylvania.

       On July 9, 2018, Hummel was once again in communication with McQuillen and said that

she was going to bring McQuillen money because she needed “stuff.” On July 11, 2018,

McQuillen exchanged cars with Hummel because hers was having problems. Later that day, law

enforcement followed McQuillen, who was a passenger in the Mazda borrowed from Hummel,

from Clearfield County to Akron. During the drive, McQuillen called Thomas’s number and

advised that she was about an hour away, and subsequently texted that she would arrive in fifteen

minutes or less. Investigators observed McQuillen in the area of the Top Notch Barber Shop at

1495 Aster Avenue, Akron, Ohio. Another officer observed the Mazda park in front of the

entrance to the Top Notch Barber Shop at 9:24 p.m. A few minutes later the same officer

“observed a male walk into the Top Notch Barber Shop.” He subsequently “observed a female

inside Top Notch Barber Shop while a male remained inside” the Mazda. Approximately twenty

minutes later the female and a Black male exited the barber shop. The Mazda departed and drove

back in the direction of Clearfield County. Police observed the male, who matched the description

of Thomas, enter a vehicle registered to Thomas, and return to 509 Patterson Avenue, Akron, Ohio,




                                              -2-
No. 20-3306, United States v. Thomas


after making a single stop at a gambling store. On July 12, Hummel called McQuillen to complain

about methamphetamine she received and McQuillen responded that it was from the “same

person.”

       On the night of July 25, 2018, McQuillen placed a call to Thomas’s phone number and told

him she would be leaving at 4:00 am and arriving around 7:00 or 8:00 am. The next morning

agents observed McQuillen traveling with an unknown male to Akron. At 7:43 am, agents

observed McQuillen drop her unknown passenger off at a gas station, and shortly thereafter, park

in the driveway of and enter the residence at 509 Patterson Avenue. Approximately thirty minutes

later, McQuillen was seen departing 509 Patterson Avenue. She then picked up her passenger at

the gas station and traveled back to Pennsylvania. Early that afternoon, Pennsylvania police

conducted a traffic stop of McQuillen’s vehicle, and executed a search warrant for the vehicle,

during which they found six ounces of methamphetamine, one-eighth-ounce of cocaine, and one

ounce of marijuana in McQuillen’s purse.

       In addition to detailing the surveillance of McQuillen, the affidavit stated that police had

done a trash-pull at Thomas’s home, on July 16, 2018, and discovered three rubber gloves and two

pieces of foodsaver vacuum seal plastic. The police checked the mailbox at the address and found

mail addressed to James D. Thomas at 509 Patterson Avenue. The affidavit also asserted that

Thomas had the following criminal history: A 1998 arrest for felonious assault, misrepresenting

identity, drug abuse (marijuana), probation violation, and having weapons under disability, which

resulted in a conviction for aggravated assault; a 2003 arrest for failure to comply with the order

of a police officer, obstructing official business, and possession of cocaine, which resulted in a

conviction for failure to comply with the orders of a police officer; a 2004 conviction for illegal




                                               -3-
No. 20-3306, United States v. Thomas


manufacture of drugs; and a 2014 conviction for violating a prohibition on conveyance of weapons,

drugs of abuse, or intoxicating liquor onto the grounds of a specified government facility.

       Agents executed the search warrant for the Patterson Avenue home the same day it was

issued. They recovered 28 grams of crystal methamphetamine, 32 grams of cocaine, a large

amount of U.S. currency, and firearms.

       Later that day, the agents obtained a second search warrant, this time for the Top Notch

Barber Shop, located at 1495 Aster Avenue in Akron, Ohio. The affidavit in support of the second

search warrant was much less detailed than the first affidavit, and contained the following relevant

assertions:

       On July 26, 2018 Affiant is aware that the Summit County Drug Unit and the Drug
       Enforcement Administration executed a search warrant at 509 Patterson Avenue.
       Affiant is aware that 509 Patterson Avenue is the residence of James Deshaun
       Thomas SSN: XXX-XX-XXXX DOB: 12/23/1969. Affiant is aware that during the
       search of the residence, detectives recovered 28 grams of crystal
       methamphetamine, 32 grams of cocaine, a large amount of US currency and
       numerous firearms.
       Affiant is aware that detectives from the Summit County Drug Unit and agents from
       the Drug Enforcement Administration were actively watching Thomas at his barber
       shop located at 1495 Aster Avenue, during the search of his residence. Affiant is
       aware that at approximately 7:30 P.M. on July 26, 2018, Sergeant Nicholas
       Goodnite observed Thomas exit “Top Notch Barber Shop” and appear to lock the
       door from the outside utilizing a key. Affiant is aware that Thomas was taken into
       custody and transported to the Summit County Jail. Affiant is aware that SA Paul
       Straney used the key that was recovered from Thomas’s person and actuated the
       door lock at 1495 Aster.
       Affiant is aware that on the 6th of February 2018 Affiant and Detective Ryan
       Knight interviewed an inmate at the Summit County Jail. Affiant is aware that this
       inmate gave information regarding James Thomas selling crystal
       methamphetamine and cocaine out of the Top Notch Barber Shop at 1495 Aster
       Avenue.




                                               -4-
No. 20-3306, United States v. Thomas


       Agents executed the search warrant immediately and recovered a handgun and

ammunition, a bag with 456 grams of methamphetamine, a separate bag with 286 grams of

methamphetamine, a bag with 82 grams of cocaine, another bag with 60 grams of cocaine, 2 digital

scales, 120 grams of marijuana, and an additional 1,330 grams of marijuana.

       On August 15, 2018, Thomas was charged in a five-count indictment with possession with

the intent to distribute over 500 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A), (Count 1); possession with the intent to distribute approximately 122 grams of crack

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), (Count 2); possession with the intent

to distribute cocaine, in violation of §§ 841(a)(1) and (b)(1)(C), (Count 3); being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2

(Count 4); and possession of a firearm in furtherance of a drug trafficking offense, in violation of

18 U.S.C. § 924(c)(1)(A), (Count 5).

       Thomas filed several motions to suppress the evidence seized from the Patterson Avenue

home and the Top Notch Barber Shop. Thomas argued that both affidavits failed to establish

probable cause to support the searches. Thomas also requested a Franks hearing, asserting that

the criminal-history section of the first affidavit falsely asserted that Thomas had a 2003 arrest for

possession of cocaine and a 2004 conviction for Illegal Manufacture of Drugs.

       The district court conducted a hearing on Thomas’s suppression motions, focused primarily

on the need for a Franks hearing. The government conceded that the 2004 conviction for Illegal

Manufacture of Drugs was erroneously included as part of Thomas’s criminal history in the first

affidavit. The affiant for the first warrant, Task Force Officer Jimmy Fields, testified that when

preparing an affidavit to support a search warrant, he uses the Law Enforcement Automated Data

System (LEADS) to determine a suspect’s criminal history, and that he is certified to use LEADS,




                                                -5-
No. 20-3306, United States v. Thomas


has been using it regularly for several years, and believes it to be generally reliable. Fields testified

that the conviction for illegal manufacturing of drugs included as part of Thomas’s criminal history

was pulled directly from the LEADS report for Thomas. After the error in the affidavit was raised

by defense counsel, Fields investigated the issue and found that the local jail had intermingled the

FBI number for Thomas with that of another James Thomas from Akron, and the other man’s

criminal history had erroneously been incorporated into Thomas’s record. Fields testified that

there were no obvious discrepancies in the LEADS printout, so he did not have reason to cross-

check other sources to confirm the accuracy of the LEADS report.

        Fields also admitted that his affidavit incorrectly stated that Thomas was arrested on

November 24, 2003 for possession of cocaine (among other non-drug-related offenses), despite

the LEADS report correctly stating that the arrest was for possession of marijuana. Fields testified

that the inclusion of possession of cocaine rather than possession of marijuana was a

“typographical error,” and was not intentional.

        The district court denied Thomas’s motions to suppress. The court acknowledged that

there were erroneous entries in the criminal-history section of the affidavit supporting the search

warrant for Thomas’s home, but found that Officer Fields had “every right” to rely on the LEADS

report to determine Thomas’s criminal history and that the errors in the affidavit were not

intentional. The court further found that even if the two erroneous criminal-history entries were

excluded from the affidavit, the affidavit nonetheless contained “overwhelming evidence of

probable cause.” The district court also found that the affidavit supporting the search of the Barber

Shop contained “overwhelming probable cause.”




                                                  -6-
No. 20-3306, United States v. Thomas


         On November 20, 2019, Thomas pleaded guilty to Counts 1–9 of the Superseding

Indictment, preserving the right to appeal the denial of his motions to suppress, and was sentenced

to 180-months’ imprisonment. 2

                                                        II.

         A basic principle of the Fourth Amendment is that there must be probable cause for

a search warrant to issue. United States v. Helton, 314 F.3d 812, 819 (6th Cir. 2003); see also U.S.

CONST. amend. IV (“[N]o Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched, and the persons or things to be

seized.”).    “Probable cause is defined as ‘reasonable grounds for belief, supported by less

than prima facie proof but more than mere suspicion.’” United States v. King, 227 F.3d 732, 739

(6th Cir. 2000) (quoting United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990)). In

determining whether a warrant passes muster under the Fourth Amendment, the key inquiry is

whether “there is reasonable cause to believe that the specific ‘things’ to be searched for and seized

are located on the property to which entry is sought.” Zurcher v. Stanford Daily, 436 U.S. 547,

556 (1978).

         “[W]here an affidavit is the basis for a probable cause determination, that affidavit ‘must

provide      the   magistrate      with    a    substantial     basis     for   determining       the    existence




2
  On October 8, 2019, the government filed a Superseding Indictment containing nine counts. The government
represented that the Superseding Indictment merely separated the contraband found at the two locations into different
counts, for the sake of clarity, but did not change the potential penalties. This was apparently an unintentional
misrepresentation. Although splitting the drug charges to account for the different locations did not change the
applicable mandatory minimum sentences, the superseding indictment split what was originally one firearm-
possession charge into two, each carrying a five-year mandatory minimum sentence, to be served consecutively to any
other sentence. Thomas was originally sentenced to a total of 240-months’ imprisonment based on these mandatory
minimums. He challenged the application of consecutive mandatory minimum sentences on Counts 8 and 9, arguing
that the original indictment had included only one firearm-possession count and the government had represented that
the superseding indictment would not impact any potential punishment. The parties reconvened and the government
agreed to dismiss Count 9, which decreased Thomas’s sentence to 180 months’ imprisonment.



                                                       -7-
No. 20-3306, United States v. Thomas


of probable cause.’” Helton, 314 F.3d at 819 (quoting Illinois v. Gates, 462 U.S. 213, 239 (1983).

Where police are seeking a warrant to search for illegal drugs, the affidavit must establish “‘a fair

probability’ that the drugs ‘will be found in a particular place.’” United States v. Church, 823 F.3d

351, 355 (6th Cir. 2016) (quoting Gates, 462 U.S. at 238).

       We review a district court's determination of probable cause “under two ‘complementary’

standards.” Helton, 314 F.3d at 820. (quoting United States v. Leake, 998 F.2d 1359, 1362 (6th

Cir. 1993). Factual findings are upheld unless they are clearly erroneous while legal conclusions

are reviewed de novo. Id. “When determining whether an affidavit establishes probable cause,

we look only to the four corners of the affidavit; information known to the officer but not conveyed

to the magistrate is irrelevant.” United States v. Abernathy, 843 F.3d 243, 249 (6th Cir. 2016)

(quoting United States v. Brooks, 594 F.3d 488, 492 (6th Cir. 2010). Importantly, we afford “great

deference to the issuing judge’s findings in support of a search warrant and will not set them aside

unless they were arbitrary.” Helton, 314 F.3d at 820 (internal quotations omitted).

                                                 A.


       Thomas asserts that the affidavit supporting the search warrant for his house contained

incorrect information regarding his criminal history. The government concedes that the affidavit

misrepresented an arrest for possession of marijuana as possession of cocaine, and that it

erroneously included a conviction for illegal manufacture of drugs. Under established Supreme

Court precedent,

       [W]here the defendant makes a substantial preliminary showing that a false
       statement knowingly and intentionally, or with reckless disregard for the truth,
       was included by the affiant in the warrant affidavit, and if the allegedly false
       statement is necessary to the finding of probable cause, the Fourth Amendment
       requires that a hearing be held at the defendant’s request. In the event that at that
       hearing the allegation of perjury or reckless disregard is established by the
       defendant by a preponderance of the evidence, and, with the affidavit’s false


                                                -8-
No. 20-3306, United States v. Thomas


        material set to one side, the affidavit’s remaining content is insufficient to establish
        probable cause, the search warrant must be voided and the fruits of the search
        excluded to the same extent as if probable cause was lacking on the face of the
        affidavit.

Franks v. Delaware, 438 U.S. 154, 155–56 (1978). “Allegations of negligence or innocent mistake

are insufficient,” and “allegations of deliberate falsehood or of reckless disregard for the truth . . .

must be accompanied by an offer of proof.” Id. at 171.

        Thomas presented no evidence that the misrepresentations in the affidavit were knowing,

intentional, or made with reckless disregard for the truth. There is no evidence in the record to

suggest that the inclusion of an arrest for possession of cocaine rather than marijuana was anything

other than a negligent error. And there was clear evidence that the erroneous inclusion of a

conviction for illegal manufacture of drugs was the result of an error in the LEADS system, a

system which law enforcement officers regularly utilize to determine suspects’ criminal histories.

Thomas argues that Fields showed reckless disregard for the truth by failing to cross-check the

LEADS criminal history with easily accessible Summit County criminal records, and in general

by failing to provide correct information in the affidavit. But Fields testified that there was no

indication that the LEADS criminal history was incorrect, and that it was generally a reliable

source for criminal histories. Fields’s failure to cross-check the LEADS record was not indicative

of recklessness, and thus, the district court correctly concluded that Thomas failed to make a

showing that false information was included in the affidavit intentionally or with a reckless

disregard for the truth.

        In any event, we agree with the district court that even with the erroneous criminal-history

assertions excluded, the affidavit for the search of the Patterson Avenue home contained

overwhelming evidence of probable cause.




                                                 -9-
No. 20-3306, United States v. Thomas


        Thomas argues that the evidence suggesting he was involved in drug dealing was too

circumstantial to provide probable cause and that there was not a sufficient nexus between the

alleged illegal activity and his home. Thomas asserts that Fields’s conclusion that Thomas was

dealing drugs to McQuillen, based on the context of McQuillen’s contact and communications

with Thomas, was too speculative to support probable cause. Thomas is correct that none of the

individual facts or assertions in the affidavit directly establish that Thomas was dealing drugs. The

phone conversations and text messages involving Thomas detailed in the affidavit include no

mention or reference to drugs, drug transactions, or drug-related jargon, and although the police

saw McQuillen and Thomas exit the Top Notch Barber Shop together during one of McQuillen’s

trips, they did not observe what occurred during the thirty-minutes the two were inside. However,

considering the assertions in the affidavit as a whole, it is clear that probable cause was established.

United States v. Christian, 925 F.3d 305, 312 (6th Cir. 2019) (courts are required to “look

holistically at what the affidavit does show, instead of focusing on what the affidavit does not

contain, or the flaws of each individual component of the affidavit.”). McQuillen’s status as a

known drug dealer, the context of McQuillen’s visits to Thomas shortly after conversations with

her customer, and the fact that she was found with large quantities of drugs after meeting Thomas

at his home, all raise the strong suspicion that Thomas was involved in drug dealing, and that he

was utilizing his home to sell drugs.

        It is correct that “if the affidavit fails to include facts that directly connect the residence

with the suspected drug-dealing activity, or the evidence of this connection is unreliable, it cannot

be inferred that drugs will be found in the defendant’s home—even if the defendant is a known

drug dealer.” Brown, 828 F.3d 375, 384 (6th Cir. 2016). But the context of McQuillen’s trips to

Akron, and the fact that she was found with drugs after meeting with Thomas at his home clearly




                                                 - 10 -
No. 20-3306, United States v. Thomas


establish a nexus between the suspected drug dealing and Thomas’s home. This is not a case where

the nexus between the suspected criminal activity and the place to be searched was “too vague or

generalized to support a search warrant.” Id. at 382; see also United States v. Carpenter, 360 F.3d

591, 595 (6th Cir. 2004) (evidence that marijuana plants were growing near the residence and that

a road connected the residence to the plants was “too vague, generalized, and insubstantial to

establish probable cause”).

       Thus, notwithstanding the incorrect criminal-history information, the district court

properly denied Thomas’s motion to suppress the evidence seized from his home.

                                                 B.

       Thomas next argues that the search warrant for the Top Notch Barber Shop lacked probable

cause because the affidavit relied on a stale statement from an unverified informant, was

boilerplate, established no nexus to any illegal activity, and was the fruit of the illegal search of

his home. Given our determination that the search of Thomas’s home was supported by probable

cause, we reject Thomas’s fruit-of-the-poisonous tree argument without further analysis.

       Although the district court found that the search of the barber shop was supported by

“overwhelming probable cause,” the factual allegations in the affidavit in support of the warrant

were undeniably sparse: The affidavit included three factual assertions in support of probable

cause: (1) the search warrant executed on Thomas’s home resulted in the recovery of substantial

amounts of crystal methamphetamine, cocaine, a large amount of U.S. Currency, and numerous

firearms, (2) detectives were actively watching Thomas during the search of his residence, and

observed him exit the Top Notch Barber Shop and lock the door utilizing a key; and (3) on

February 6, 2018, affiant and another officer interviewed an inmate at the Summit County Jail who




                                               - 11 -
No. 20-3306, United States v. Thomas


gave information regarding Thomas selling crystal methamphetamine and cocaine out of the Top

Notch Barber Shop.

        Although the discovery of drugs at Thomas’s home supports the conclusion that Thomas

himself was involved in illegal drug activity, that alone is not enough to support the inference that

drugs would likely be found at Thomas’s place of work. Nor does the fact that Thomas exercised

some level of control over the Barber Shop, as demonstrated by his locking the shop, sufficient to

support such a conclusion. The tip from the confidential informant is the only information

contained in the affidavit that arguably ties any criminal activity to the location to be searched.

The problem, though, as Thomas points out, is that the affidavit provides no indication of the

informant’s basis of knowledge, nor any indication of why the statement is reliable.

        We need not reach a firm conclusion as to probable cause because, regardless, the evidence

was admissible under the good-faith exception. Under Leon, the fruits of a search performed

subject to an otherwise validly issued warrant are not automatically excluded if a court later finds

that the warrant was not supported by probable cause. United States v. Leon, 468 U.S. 897, 906

(“Whether the exclusionary rule is appropriately imposed in a particular case, our decisions make

clear, is ‘an issue separate from the question whether the Fourth Amendment rights of the party

seeking to invoke the rule were violated by police conduct.’”) (quoting Gates, 462 U.S. at 223).

The exclusionary rule does not bar the admission of evidence “seized in reasonable, good-faith

reliance on a search warrant that is subsequently held to be defective.” Id. at 905. This is

commonly referred to as the “good-faith exception.” United States v. Rice, 478 F.3d 704, 711 (6th

Cir. 2007). The good-faith exception is inapplicable, and suppression of evidence is appropriate,

in four situations:

        (1) where the issuing magistrate was misled by information in an affidavit that the
        affiant knew was false or would have known was false except for his reckless


                                               - 12 -
No. 20-3306, United States v. Thomas


       disregard for the truth; (2) where the issuing magistrate wholly abandoned his
       judicial role and failed to act in a neutral and detached fashion, serving merely as a
       rubber stamp for the police; (3) where the affidavit was nothing more than a “bare
       bones” affidavit that did not provide the magistrate with a substantial basis for
       determining the existence of probable cause, or where the affidavit was so lacking
       in indicia of probable cause as to render official belief in its existence entirely
       unreasonable; and (4) where the officer's reliance on the warrant was not in good
       faith or objectively reasonable, such as where the warrant is facially deficient.

United States v. Hython, 443 F.3d 480, 484 (6th Cir. 2006).

       Given that there was no false information included in the affidavit for the Top Notch Barber

Shop, nor any reason to believe that the issuing magistrate wholly abandoned her judicial role,

situations one and two are inapplicable. And although the affidavit in this case was sparse, it was

not so lacking in factual allegations that it could be considered “bare bones.” See Christian, 925

F.3d at 312 (explaining that the “bare bones” label is reserved “for an affidavit that merely ‘states

suspicions, or conclusions, without providing some underlying factual circumstances regarding

veracity, reliability, and basis of knowledge’” (quoting United States v. Washington, 380 F.3d 236,

241 n.4 (6th Cir. 2004))). Thus, the question is whether the affidavit’s lack of reliable evidence

supporting a nexus between the alleged illegal activity and the place to be searched made the

officer’s reliance on the warrant objectively unreasonable.

       This Court has had numerous occasions to explore the parameters of “objective

reasonableness” in the context of affidavits that failed to establish a sufficient nexus between

illegal activity and the place to be searched, and has arrived at different conclusions based on the

specific facts alleged in the affidavits. See Carpenter, 360 F.3d at 596 (finding that an affidavit

describing a marijuana field near a residence, with a road between the field and the residence, was

not sufficient to establish probable cause, but that officers reliance on the warrant was not

objectively unreasonable); United States v. Laughton, 409 F.3d 744, 751 (6th Cir. 2005) (holding




                                               - 13 -
No. 20-3306, United States v. Thomas


that where an affidavit merely indicated that a confidential informant had observed controlled

substances at or in the residence or located on the person of a suspect, without any description of

the timing of these observations, or where the residence was, there was no connection between the

criminal activity at issue and the place to be searched, and therefore no reasonable officer would

have believed the warrant to be reliable); Helton, 314 F.3d at 824–25 (holding that where the only

nexus between the criminal activity and the place to be searched came from an anonymous tipster,

with little corroboration, no reasonable officer would believe that the affidavit established probable

cause); United States v. Van Shutters, 163 F.3d 331, 337 (6th Cir. 1998) (holding that the police

reasonably relied on warrant that failed to provide a sufficient nexus for probable cause because

the affidavit contained extensive detail describing the place to be searched, the nature of the

criminal enterprise in which the defendant was involved, the instrumentalities of that enterprise,

and the status of the police investigation, in combination with the statement that the rooms in the

residence “were available to” the defendant). Because of the fact-intensive nature of the good-

faith/objectively reasonable inquiry, there is no bright-line rule establishing when an officer’s

reliance on a warrant subsequently determined to lack probable cause is reasonable.

       An obvious wrinkle in the good-faith analysis here is the fact that evidence included in the

affidavit for the search of Thomas’s home, but inexplicably omitted from the Top Notch Barber

Shop affidavit, would have undoubtedly supported a finding of probable cause to search the barber

shop. We know from the first affidavit that police had observed McQuillen, a known drug dealer,

travel long distances from out of state to stop for a short period at the Top Notch Barber Shop; that

she had been in contact with Thomas regarding the visits; and that there was evidence that she

went on these trips when her supply of drugs was low, and sold drugs to regular customers

immediately following her return. When paired with the discovery of drugs and weapons at




                                                - 14 -
No. 20-3306, United States v. Thomas


Thomas’s home, where McQuillen had also been observed meeting with Thomas, these facts

would undoubtedly have supported probable cause to search the barber shop. But none of this

highly probative information was included in the Top Notch Barber Shop affidavit.

       In the Sixth Circuit, district courts are generally required to restrict their good-faith analysis

to information within the four corners of the affidavit. In Laughton, this court explicitly held that,

       a determination of good-faith reliance, like a determination of probable cause, must
       be bound by the four corners of the affidavit. Whether an objectively reasonable
       officer would have recognized that an affidavit was so lacking in indicia of probable
       cause as to preclude good faith reliance on the warrant’s issuance can be measured
       only by what is in that affidavit.

Laughton, 409 F.3d at 751–52. But the court carved out a narrow exception to this rule in Frazier,

explaining “[b]ecause the Supreme Court has, in the past, looked beyond the four corners of the

warrant affidavit in assessing an officer’s good faith, we do not read Laughton as prohibiting a

court in all circumstances from considering evidence not included in the affidavit.” United States

v. Frazier, 423 F.3d 526, 534 (6th Cir. 2005). The court in Frazier read Laughton as limited to

whether a search could be “saved under the ‘good faith exception’ on the basis that the officers

had other information that was not presented to the issuing magistrate, but that would have

established probable cause.” Id. at 535 (internal quotations omitted). This Court in Frazier found

that the good-faith exception could apply where information clearly known and considered by the

magistrate, but inadvertently excluded from an affidavit, supported a finding of probable cause.

Id. at 534–35. The court explained that the rationale underpinning Leon could not support a rule

excluding information “known to the officer and revealed to the magistrate.” Id. at 535.

       Here, the same magistrate considered and issued both warrants—for the house and the

barber shop—and did so on the same day. Thus, it is difficult to imagine that the magistrate did

not recall and consider the highly relevant facts put forth in the first affidavit when evaluating

whether there was probable cause to search the Top Notch Barber Shop. This does not end the


                                                - 15 -
No. 20-3306, United States v. Thomas


inquiry, though, because good-faith is ultimately a question of officer reasonableness in executing

the warrant, not the reasonableness of the issuing magistrate.

        In Frazier, the court found that the good-faith exception applied where a magistrate

requested that a set of affidavits be amended to include information corroborating the veracity of

information provided by a confidential informant, and the magistrate issued six search warrants

although the additional information was inadvertently added to only five of the affidavits. Id. at

532–33. In Frazier, it could be reasonably assumed that both the magistrate’s assessment of

probable cause, as well as the officer’s reliance on the warrant, were based on the assumption that

the sixth affidavit also included the requested revisions that were made to the first five affidavits,

and which supported probable cause. Here, the analysis is not quite as simple. Different officers

prepared and signed the affidavits for the Patterson Avenue home and the Top Notch Barber Shop,

so it is not as clear that the officer’s reliance on the warrant for the Top Notch Barber Shop was

informed by the facts included in the first affidavit; nor is it obvious that the officer knew that the

magistrate had previously been informed of additional relevant facts. Nonetheless, Fields, the

affiant for the first warrant, testified that he was involved in the execution of the Top Notch Barber

Shop warrant and that the two searches involved the same team of officers. The focus of the good-

faith inquiry is whether the officers who executed the search reasonably relied on the relevant

warrant, not whether the affiant was reasonable in requesting the warrant in the first place. And

although in most cases there would be no need to parse these details, here the distinction is crucial.

Although it may have been unreasonable for the officer who prepared the affidavit and requested

the warrant to assume that the sparse details provided in the affidavit were sufficient to support

probable cause, the team of officers executing the warrant3 were generally aware of both the


3
  It is unlikely this officer was involved in the search itself, as it appears that the search was initiated nearly
simultaneously with the magistrate’s issuance of the warrant.


                                                      - 16 -
No. 20-3306, United States v. Thomas


evidence supporting probable cause to search Thomas’s home and that those facts had been

presented to the magistrate. See Hearing Transcript, R. 86, PID 454–55 (the affiant for the search

warrant of Thomas’s home also participated in the search of the Top Notch Barber Shop). Thus,

the officers executing the warrant likely had little reason to question whether probable cause

supported the warrant to search the Top Notch Barber Shop. For that reason, the narrow exception

to the rule limiting the good-faith analysis to the four corners of the affidavit is applicable here.

Considering the information included in the affidavit, as well as information known both to the

team of officers executing the warrant and the issuing magistrate, we conclude that the search of

the Top Notch Barber Shop was executed in good faith reliance on the warrant. Thus, we affirm

the district court’s denial of Thomas’s motion to suppress the evidence seized from the barber

shop.

                                                III.

        For the foregoing reasons, we AFFIRM.




                                               - 17 -